Title: 1760. Decr. 27th. Saturday.
From: Adams, John
To: 


       Governor Bernards Speech to the two Houses, at the opening of the present sessions, has several Inaccuracies in it. “The glorious Con­clusion of the North American War.”—The N. American War is not yet concluded, it continues, obstinate and bloody, with the Cherokees, and will be renewed probably, against the french in Louisiana. However with Regard to this Province, whose Legislature, the Governor was congratulating, it may not very improperly be called a Conclusion.
       “The fair Prospect of the security of your Country being settled, upon the most sure and lasting foundations.”—Is not this sentence filled with Tautology? The security, being secured upon secure foundations? Emendation—“and the fair Prospect that now Presents itself, of Tranquility, established on lasting foundations.”—But it is not Tranquility nor safety, nor Preservation, nor Peace, nor Happiness: but it is security. Then it is not established, fixed, placed: but it is settled: and then it is not stable, permanent: but sure: Here are certainly Words used, mearly for sound.
       “This great Contest” &c. Q.—what does he mean, the War, or the Conclusion of the War? If the latter, Conquest should have been his Word: if the former, what follows is not true vizt. we may date the firm Establishment of die british Empire in N. America.—From our late successes and Acquisitions, we may date that Establishment, but not from our Misfortunes and Losses which made no Unmemorable Part of this great Contest.
       “We form these Pleasing assurances, not only from the more striking Instances of the superiority of its Power, but also from the less obvious observation of the Improvement of its Policy.”—Its Power, i.e. the british Empires Power. Instances i.e. Particulars in which it has appeared. Obvious observation, has a good Meaning, but an inelegant, inartificial sound. A Defect of Elegance, Variety, Harmony, at least.
       “The improving a Country is a more pleasing Task than the defending it:”—Improving and Defending Participles, used as substantives with the Article the before them, will never be used by a grammarian much less by a Rhetorician. I never could bear such Expressions, in others, and never could use them, myself, unless in Case of absolute Necessity, where there is no substantive to express the same Idea.
       “As I have consulted your Convenience in deferring calling you together untill this, the most Leisure time of your whole Year, &c.”— “In deferring calling,” would never have been used together, by a discerning Ear. He might have said “in deferring this session, untill,” &c.—Your whole Year! Why yours, any more than mine or others? Answer. It is not the most Leisure time of every mans whole Year. It is the most busy time of some Mens year.
       
       Deacon Palmers Observation upon this speech, that “he talks like a weak honest Man,” is childish. Tis superficial: Tis Prejudice: Tis a silly thoughtless Repetition of what he has heard others say.
       For, tho there are no Marks of Knavery, in it: there are marks of good sense I think. Grammatical and Rhetorical Inaccuracies are by no means Proofs of Weakness, or Ignorance. They may be found in Bacon, Lock, Newton, &c.
      